Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The apparatus as claimed in claim 1 was not found in or suggested by the art, specifically: one or more chamber walls and a dome assembly defining a process volume therein, the dome assembly comprising a dome having an outermost surface defining a circumference of the dome; a support pedestal disposed in the process volume; an annular gas ring disposed between the one or more chamber walls and the dome assembly, the annular gas ring having an inner surface in contact with and radially outward of the outermost surface of the dome; and an insulating layer disposed on a surface of the annular gas ring adjacent to the dome assembly, the insulating layer disposed between the annular gas ring and the dome assembly.
The apparatus as claimed in claim 8 was not found in or suggested by the art, specifically: chamber walls and a dome assembly defining a process volume therein, the dome assembly comprising a dome having an outermost surface defining a circumference of the dome; a support pedestal disposed in the process volume; an annular gas ring disposed between the chamber walls and the dome assembly., the annular gas ring having an inner surface in contact with and radially outward of the outermost surface of the dome; and a polyimide layer disposed between the annular gas ring and the dome assembly.
The apparatus as claimed in claim 18 was not found in or suggested by the art, specifically:  a dome assembly comprising a dome having an outermost surface defining a circumference of the dome; an annular gas ring, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716